 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION

CHRISTOPHER COOK, ) CASE NO. 1:20 CV 811

Plaintiff,
v. JUDGE DONALD C. NUGENT
COMMISSIONER OF SOCIAL )
SECURITY ADMINISTRATION, ) Magistrate Judge Kathleen B. Burke

Defendant. MEMORANDUM OPINION

)

This matter is before the Court upon the Report and Recommendation of Magistrate
Judge Kathleen B. Burke. (Document #17.) On April 15, 2020, Plaintiff, Christopher Cook,
filed his Complaint (Docket #1) challenging the final decision of the Commissioner of Social
Security denying his application for Supplemental Security Income. Pursuant to Local Rule
72.2(b), the case was referred to Magistrate Judge Burke.

On May 17, 2021, the Magistrate Judge issued her Report and Recommendation. The
Magistrate Judge recommends that the Commissioner’s decision denying Mr. Cook’s application
for Supplemental Security Income be affirmed. Objections to the Report and Recommendation

were to be filed by May 31, 2021. No objections were filed.

 
 

Standard of Review for a Magistrate Judge’s Report and Recommendation
The applicable standard of review of a magistrate judge’s report and recommendation

depends upon whether objections were made to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.
FED. R. Civ. P. 72(b)(3) reads as follows:

The district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.

The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections
have been made; it does not indicate the appropriate standard of review for those reports
to which no objections have been properly made. The Advisory Committee on Civil
Rules commented on a district court’s review of unopposed reports by magistrate judges.
In regard to subsection (b) of Rule 72, the advisory committee stated: “When no timely
objection is filed, the court need only satisfy itself that there is no clear error on the face
of the record in order to accept the recommendation.” FED. R. CIv. P. 72 advisory
committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It
does not appear that Congress intended to require district court review of a magistrate
judge’s factual or legal conclusions, under a de novo or any other standard, when neither
party objects to those findings.”

Conclusion

The Court has carefully reviewed the thorough and well-reasoned Report and

Recommendation issued by Magistrate Judge Burke and agrees with the findings set forth

-2-

 
 

therein.

The Report and Recommendation of Magistrate Judge Burke (Docket #17) is
hereby ADOPTED. The decision of the Commissioner denying Mr. Cook’s application
for Supplemental Security Income is hereby AFFIRMED.

This case is hereby TERMINATED.

IT IS SO ORDERED. f
{ r

Nviwhh 2. Muay

DONALD C. NUGENT /
Senior United States District Judge

 

I
DATED: Nhe Kf pov

\

 
